Citation Nr: 0411700	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  01-09 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a higher initial rating for the postoperative 
residuals of anterior cruciate ligament (ACL) reconstruction 
of the right knee (other than arthritis), rated as 20 percent 
disabling from December 1, 2000, through May 23, 2001, and 
30 percent disabling from July 1, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from November 1976 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating determination by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This case has been procedurally developed for appellate 
review by the Board on the issue listed on the cover page of 
this decision.  By rating action dated in April 2002, service 
connection was granted for arthritis of the right knee with a 
separate 10 percent rating assigned for that disability from 
October 25, 2001, the date of the initial X-ray evidence of 
arthritis in the right knee joint.  The appellant has not 
initiated an appeal to the Board from this rating 
determination which assigned a separate rating based upon 
painful motion of the right knee, and the present appeal is 
therefore limited to the question of a higher initial rating 
for other impairment of the right knee, particularly under 
Diagnostic Code 5257 of 38 C.F.R. § 4.71a.  A temporary total 
convalescent rating was assigned from May 24 through June 30, 
2001, due to right knee surgery in May 2001.  

By rating action dated in January 2003, service connection 
was granted for lumbar disc disease, and an initial 
10 percent rating was assigned for that disability, effective 
from December 2000, increasing to 20 percent, effective in 
November 2002.  The veteran has never expressed any 
dissatisfaction with either the 10 percent rating or the 
20 percent rating for this disability.  However, the 
appellant's representative, in the Appellant' Brief dated in 
March 2004, erroneously included the issue of entitlement to 
a rating in excess of 20 percent for lumbar disc disease as 
an issue which was already in appellate status before the 
Board.  It does not appear that the representative intended 
the March 2004 Brief to be a notice of disagreement with the 
January 2003 rating action; if this was the representative's 
intention, that service organization should contact the RO in 
order to clarify this matter, and the RO should then take 
appropriate further action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Prior to his right knee surgery in May 2001, the 
appellant's service-connected residuals of ACL reconstruction 
of the right knee (other than arthritis) more closely 
approximated a moderate degree of severity, rather than a 
severe degree of right knee impairment.  

3.  On and after July 1, 2001, the appellant's service-
connected residuals of ACL reconstruction of the right knee 
(other than arthritis) are manifested by a severe degree of 
right knee impairment.  


CONCLUSIONS OF LAW

1.  Prior to May 24, 2001, an initial rating of 20 percent is 
warranted for the residuals of ACL reconstruction of the 
right knee (other than arthritis).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 
5257 (2003).  

2.  On and after July 1, 2001, a maximum rating of 30 percent 
is warranted for the residuals of ACL reconstruction of the 
right knee (other than arthritis).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 
5257 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that to submit any pertinent evidence in 
his possession.

The Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], are not applicable to appeals such 
as the current one involving a notice of disagreement with 
the initial evaluation of a disability.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  This precedent opinion by the VA 
General Counsel is legally binding upon the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

Never the less, the Board notes that the record reflects that 
through various letters, the statement of the case and 
supplement thereto, the RO has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
June 21, 2001, in which the RO specifically asked the 
appellant to submit copies of all medical treatment records 
pertaining to his right knee dating since September 1, 2000, 
or to sign authorization forms which would allow the RO to 
obtain this evidence for him.  In response, the appellant 
submitted the requested private medical records, and he later 
stated in January 2003 that he had no further evidence or 
arguments to submit in support of his claim.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive private medical records have also been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

By rating action dated in September 2000, prior to the 
appellant's discharge from active duty on November 30, 2000, 
service connection was granted for the postoperative 
residuals of ACL reconstruction of the right knee, effective 
from December 1, 2000.  It was noted at that time that the 
appellant had injured his right knee in 1998, followed by a 
total of three surgical repairs, the last of which was 
performed in May 2000.  

This medical history was reviewed on the first VA examination 
of the appellant in September 2000.  At that time, the 
appellant complained that he could not stand or walk for 
prolonged periods of time without experiencing significant 
discomfort in the right knee.  It was reported on physical 
examination of the appellant that the right knee was swollen; 
he also walked slowly, favoring his right leg.  Flexion of 
the right knee was limited to 100 degrees, but there was full 
extension.  Minimal instability of the right knee was also 
noted on this examination.  X-ray studies of the right knee 
disclosed evidence of prior knee surgeries and a suspected 
suprapatellar effusion; but there was no evidence of 
fractures, and no findings of arthritis were reported at this 
time.  

Private medical records dating from September 2000 to June 
2001 are of record.  It was reported in September 2000 that 
there was no instability, redness, or temperature change; 
however, there was an effusion in the right knee.  Twenty 
cubic centimeters (cc) of clear serous fluid were aspirated 
from the right knee.  A full range of motion and no 
neurological, motor or sensory deficits were reported in 
October 2000, although there was still some swelling present 
in the right knee.  The swelling had gone in November 2000, 
but there still seemed to be some pain present, and further 
surgery was recommended.  In January 2001, there was a large 
effusion in the right knee; but there were good knee motion 
and no instability present.  It was recommended that the 
appellant wear a knee brace when working.  Thirty cc of fluid 
were aspirated from the knee and anti-inflammatory injections 
were given to the appellant at this time.  At the next 
monthly appointment, the appellant described pseudo locking 
of the right knee, and there was a mild to moderate effusion 
of the knee.  

A private rheumatologist reported in February 2001 that the 
appellant had a swollen right knee, slightly warm and tender, 
with a moderate amount of effusion.  He could move the right 
knee in flexion and extension, but with pain.  There was no 
evidence of synovitis in the right knee joint.  

On May 24, 2001, the appellant underwent a right knee 
arthroscopy with notchplasty.  As previously mentioned, a 
temporary total convalescent rating was assigned through June 
2001.  The appellant was medically cleared to return to 
sedentary work on June 24, 2001.  

The appellant's private physician reported that there was a 
good range of motion with some quadriceps atrophy in July 
2001.  There was no knee effusion at this time, and the 
appellant was reportedly doing well, postsurgically.  In 
August 2001, it was reported that there were good flexion and 
extension; the appellant ambulated without assistance and 
with no evidence of an antalgic gait.  There was no effusion 
of the knee present at this time.  The appellant's symptoms, 
including full flexion and extension, were reportedly 
unchanged in October 2001, although he had some stiffness of 
the right knee and some crepitus.  The appellant was 
medically released to return to his regular duties at this 
time.  

On an official VA examination in October 2001, the appellant 
said that he continued to have pain and swelling in the right 
knee following his May 2001 surgery, and he reportedly was 
unable to squat or kneel.  He indicated that he had 
difficulty with prolonged walking or standing, and was unable 
to run.  He wore a brace on the right knee when up and about.  
Physical examination of the right knee disclosed diffuse 
swelling to a moderate degree, some of which was joint 
effusion and some of which was soft tissue swelling.  The ACL 
felt normally snug on the right, but the medial collateral 
ligament was +1 lax on the right.  All cruciate ligaments 
felt intact.  There was tenderness to a mild to moderate 
degree over the anterior and medial aspects of the right 
knee, and .75 inch of right thigh muscular atrophy was noted 
when compared to the left at the level of 3 inches above the 
top of the patella.  X-ray studies of the right knee at this 
time disclosed medial compartment arthritis, and joint 
effusion was present.  The examiner stated that the 
appellant's right knee condition would cause moderate 
impairment of function with any stressful use of the right 
knee.  

No instability or other relevant abnormal findings were 
reported by the appellant's private physician in December 
2001, although the appellant was wearing an ACL brace.  The 
brace was removed in January 2002, at which time there was no 
laxity demonstrated on stressing the right knee; some mild to 
moderate quadriceps atrophy was still noted which was felt to 
be chronic.  The appellant was still doing well in March 
2002, although he continued to wear his knee brace; and by 
September 2002 it was reported by the private physician that 
it was felt that the appellant was becoming dependent on the 
right knee brace.  He still had an excellent range of motion 
in the right knee, with no instability, at this time and 
again in October 2002, when it was reported that muscle tone 
in the right leg was improving on a home exercise program.  

In December 2002, the appellant was again accorded a VA 
examination.  He reported that he had continuing problems 
with occasional exacerbations of his right knee, requiring 
two aspiration and injection treatments for recurrent right 
knee swelling since the October 2001 examination.  He 
regularly wore a brace on his right knee when out-of-doors, 
but not much around the house.  He said that the knee felt 
weak and unstable, and it could buckle, when he did not wear 
the brace.  He reported increased stiffness of the right knee 
with increased activity or during cold, damp weather.  He 
also reported that the right knee would lock-up occasionally 
and that he was aware of easy fatigability with 
weightbearing.  However, when he wore the brace, he could be 
on his feet all day long (7.5 hours) at work.  He also 
experienced flare-ups of right knee pain once or twice a 
week, lasting varying periods of time.  Other than for 
medical appointments, however, he did not lose any time from 
work due to his right knee condition.  He did not describe 
any episodes of right knee dislocation or subluxation.  

On physical examination in December 2002, the appellant 
demonstrated a normal posture and gait.  There were decreased 
right patellar reflexes probably due to the previous surgery 
in that area, as well as a decreased sensation to touch over 
the anterior and lateral aspects of the right knee.  The 
range of motion in the right knee was from 10 degrees to 
125 degrees with some discomfort at maximum flexion.  Right 
knee motion was without warmth, erythema, or crepitus, but 
there was mild diffuse swelling about the right knee.  The 
right medial collateral ligament was +1 lax, while the 
remainder of the ligaments were intact.  The examiner was of 
the opinion that additional limitation of motion or 
functional impairment during flare-ups was possible and 
expected, but that it was not possible to quantify these 
factors for the right knee.  



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted above.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the present case, the RO has assigned a 20 percent rating 
under Diagnostic Code 5257 of the Rating Schedule from the 
grant of service connection in December 2000, then a 
30 percent rating after the expiration of the temporary total 
convalescent rating on July 1, 2001.  

The medical evidence of record indicates that, prior to his 
right knee surgery in May 2001, the appellant's service-
connected right knee disability (other than arthritis) more 
closely approximated a moderate degree of severity, rather 
than a severe degree.  Thus, it was reported on the first VA 
examination of the appellant in September 2000 (while the 
appellant was still serving on active duty) that the 
appellant walked slowly, favoring his right leg.  The right 
knee was swollen and demonstrated some slight limitation of 
flexion, but there was full extension.  Likewise, there was 
only minimal instability of the right knee noted at this 
time.  Repeated episodes of effusion requiring aspiration 
were reported prior to May 2001, but good knee motion and no 
instability were reported in private medical records dating 
up to the surgery in May 2001.  Under these circumstances, an 
initial rating in excess of 20 percent is not warranted under 
Diagnostic Code 5257 of the Rating Schedule for the period 
prior to the appellant's knee surgery in May 2001.  

Following the expiration of the temporary total convalescent 
rating on July 1, 2001, the service-connected right knee 
disability was manifested by a good-to-excellent range of 
motion, some quadriceps atrophy of the left thigh muscles, 
occasional effusion, stiffness and swelling of the right 
knee, and no more than moderate impairment of right knee 
function, as reported by the VA examiner in October 2001.  
Although the appellant continued to feel the need to wear a 
right knee brace, no instability was found or reported on 
official examination of the appellant in October 2001, or by 
the appellant's private physician after May 2001; only +1 
laxity of the right medial collateral ligament was found on 
the December 2002 VA examination.  Nevertheless, the RO has 
assigned the maximum 30 percent rating for severe right knee 
disability (other than arthritis) on and after July 1, 2001.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is 
emphasized that a separate 10 percent rating has also been 
assigned for arthritis of the right knee since October 2001.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability since his discharge from 
service and the manifestations of this disability are not in 
excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 20 percent prior to May 24, 
2001, for the postoperative residuals (other than arthritis) 
of ACL reconstruction of the right knee is denied.  

An initial rating in excess of 30 percent on and after 
July 1, 2001, for the postoperative residuals (other than 
arthritis) of ACL reconstruction of the right knee is also 
denied.  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



